    Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                     Exhibit I
          Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 2 of 13


                           C!tnn9ress nf tqe l!niteh �fates
                                  lltlla111Jington, ilQJ: 20515



                                               April 1, 2019

The Honorable William P. Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

Dear Attorney General Barr:

        On March 25, 2019, we sent you a letter requesting that you produce to Congress the full
report of Special Counsel Robert S. Mueller III and its underlying evidence by Tuesday, April 2,
2019. "To the extent you believe the applicable law limits your ability" to produce the entire
report, we urged that you "begin the process of consultation with us immediately" to resolve
those issues without delay. 1 On Wednesday, April 3, 2019, the House Judiciary Committee
plans to begin the process of authorizing subpoenas for the report and underlying evidence and
materials. While we hope to avoid resort to compulsory process, if the Department is unwilling
to produce the report to Congress in unredacted form, then we will have little choice but to take
such action.

         As Chairman Nadler explained in his phone conversation with you on March 27,
Congress requires a complete and unedited copy of the Special Counsel's report, as well as
access to the evidence and materials underlying that report. During your confirmation hearing in
January, you stated that your "goal will be to provide as much transparency as I can consistent
with the law." As such, if the Department believes it is unable to produce any of these materials
in full due to rules governing grand jury secrecy, it should seek leave from the district court to
produce those materials to Congress-as it has done in analogous situations in the past. To the
extent you believe any other types of redactions are necessary, we again urge you to engage in an

1 Letter from Chairpersons Jerrold Nadler, H Comm. on the Judiciary, Elijah Cummings H. Comm. on Oversight &

Reform, Adam Schiff, H. Perm. Select. Comm. on Intelligence, Maxine Waters, H. Comm. on Fin. Servs., Richard
Neal, House Comm. on Ways & Means, and Eliot Engel, H. Comm. on Foreign Affairs, to Att'y Gen. William P.
Barr (Mar. 25, 2019). See also Letter from Chairpersons Jerrold Nadler, H Comm. on the Judiciary, Elijah
Cummings H. Comm. on Oversight & Reform, Adam Schiff, H. Perm. Select. Comm. on Intelligence, Maxine
Waters, H. Comm. on Fin. Servs., Richard Neal, House Comm. on Ways & Means, and Eliot Engel, H. Comm. on
Foreign Affairs, to Att'y Gen. William P. Barr, informing him of their expectation that he will make Special
Counsel Robert Mueller's report public "without delay and to the maximum extent permitted by law" (Feb. 22,
2019).




                                                       1
                                            PRINTED ON RECYCLED PAPER
           Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 3 of 13



immediate consultation to address and alleviate any concerns you have about providing that
information to Congress. 2

         We also reiterate our request that you appear before the Judiciary Committee as soon as
possible-not in a rrionth, as you have offered, but now, so that you can explain your decisions to
first provide Congress with your characterization of the Mueller report as opposed to the report
itself; to initiate a redaction process that withholds critical information from Congress; and to
assume for yourself final authority over matters within Congress's constitutional purview. In
addition, as Chairman Nadler also requested on his call with you, we ask for your commitment to
refrain from interfering with Special Counsel Mueller testifying before the Judiciary
Committee-and before any other relevant committees-after the report has been released
regarding his investigation and findings.

        Congress is, as a matter of law, entitled to each of the categories of information you
proposed to redact from the Special Counsel's report in your March 29 letter.3 In the attached
appendix we provide a more complete legal analysis of each of the potential redaction categories
your letter identified. We expect the Department will take all necessary steps without further
delay-including seeking leave from the court to disclose the limited portions of the report that
may involve grand jury materials-in order to satisfy your promise of transparency and to allow
Congress to fulfill its own constitutional responsibilities.4

        Full release of the report to Congress is consistent with both congressional intent and the
interests of the American public. On March 14, 2019, by a vote of 420-0, the House unanimously
passed H. Con. Res. 24, a resolution calling for "the full release" of the Special Counsel's report
to Congress, as well as the public release of the Special Counsel's report except to the extent the
disclosure of "any portion thereof is expressly prohibited by law." The American people have
also consistently and overwhelmingly supported release of the full report. The President himself
has likewise called for its release in full.

        The allegations at the center of Special Counsel Mueller's investigation strike at the core
of our democracy. Congress urgently needs his full, unredacted report and its underlying
evidence in order to fulfill its constitutional role, including its legislative, appropriations, and

2
  Congress is authorized by law and equipped to receive and examine the U.S. government's most sensitive
materials and information. The Department of Justice and the Federal Bureau oflnvestigation have long provided to
relevant congressional committees sensitive law enforcement and investigatory information and records in complete
and unredacted form, including those involving classified information, that are not provided to the general public.
3
  Letter from Att'y Gen. William P. Barr to Chairman Lindsey Graham, S. Comm. on the Judiciary, and Chairman
Jerrold Nadler, H. Comm. on the Judiciary (Mar. 29, 2019).
4
 At a minimum, the Department should produce a detailed log of each redaction and the reasons supporting it in
order to facilitate the accommodation process and to provide sufficient clarity for Congress to evaluate the
Department's claims.


                                                        2
         Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 4 of 13



oversight responsibilities. Congress can and has historically been provided with sensitive,
unredacted, and classified material that cannot be provided to the general public. In addition, the
American people deserve to be fully informed about these issues of extraordinary public interest,
and therefore need to see the report and findings in Special Counsel Mueller's own words to the
fullest extent possible.

       For all these reasons, we hope you will produce to Congress an unredacted report and
underlying materials to avoid the need for compulsory process.


                                              Sincerely,




                                                     �il!'Jman
                                                     House Committee on Ways and Means

                                                      t1LC3f2LiM-
                                                     Adam Schiff
Chairwoman                                           Chairman
House Committee on Financial Services




�&.c.-...
Elijah . Cummings
Chairman
                                �.,:2                Chairman
House Committee on Oversight and Reform              House Committee on Foreign Affairs




                                                3
          Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 5 of 13



                                         Appendix:
               The Department of Justice Must Produce the Full MueJler Report

        Congress urgently needs the full Special Counsel's report and the underlying evidence in
order to fulfill its Article I constitutional functions, including its legislative, appropriations, and
oversight responsibilities. Moreover, there is no basis for withholding from Congress the four
categories of information described by the Attorney General in his March 29 letter to the House
and Senate Judiciary Committees. 1

        1. Congress Urgently Requires the Full Report and the Evidence

        The Attorney General's March 24 letter indicates that the Special Counsel found that
President Trump may have criminally obstructed the Department's investigation of Russia's
interference in the 2016 election and related matters.2 The Special Counsel pointedly stated that
the evidence the investigation uncovered "does not exonerate" the President of obstruction, and
includes potentially criminal acts not yet known to the public.3 It is difficult to overstate the
seriousness of those actions if, in the wake of an attack by a hostile nation against our
democracy, President Trump's response was to seek to undermine the investigation rather than
take action against the perpetrators.

        The longer the delay in obtaining this information, the more harm will accrue to
Congress's independent duty to investigate misconduct by the Presid�nt and to assure public
confidence in the integrity and independence of federal law enforcement operations. These are
not only matters of addressing the harm that has occurred; they are urgent ongoing concerns. As
has been publicly reported and referenced in the March 24 letter, multiple open investigations
referred by the Special Counsel to other U.S. Attorneys' offices may implicate the President or
his campaign, transition, inauguration, or businesses. These critically important inquiries could
be compromised if the President is seeking to interfere with them. Among other things,
Congress has considered and continues to consider legislation �o protect the integrity of these
type of investigations against precisely the sorts of interference in which the President appears to
have engaged.4

1Letter from Att'y Gen. William P. Barr to Chairman Lindsey Graham, S. Comm. on the Judiciary, and Chairman
Jerrold Nadler, H. Comm. on the Judiciary (Mar. 29, 2019).
2Letter from Att'y Gen. William P. Barr to Chairman Lindsey Graham and Ranking Member Dianne Feinstein, S.
Comm. on the Judiciary, and Chairman Jerrold Nadler and Ranking Member Doug Collins, H. Comm. on the
Judiciary (Mar. 24, 2019) (hereinafter "March 24 Letter").
3
 March 24 Letter at 3 (the report "addresses a number of actions by the President-most ofwhich have been the
subject of public reporting") (emphasis added).
4
 See H.R. 197 and S. 71, Special Counsel Independence and Integrity Act, I 16th Cong (2019); see also H.R. 1357,
Special Counsel Reporting Act, 116th Cong. (2019); H.R. 1627, Abuse of Pardon Prevention Act, 116th Cong.
(2019); H.R. 1348, Presidential Pardon Transparency Act, 116th Cong. (2019).


                                                        1
                Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 6 of 13




          Moreover, the Judiciary Committee i� engaged in an ongoing investigation of whether the
President has undermined the rule of law, including by compromising the integrity of the Justice
Department. Other committees are engaged in investigations related to whether the President,
his associates, or members of his administration have engaged in other corrupt or unethical
activities or are subject to foreign influence or compromise by actors abroad. Congress's
authority "to inquire into and publicize corruption, maladministration or inefficiency in agencies
of the Government " has been unquestioned since "the earliest times in its history."5 That interest
is at its height when Congress's oversight activities pertain to potentially illegal acts by the
President. As a court determined in another context involving the release of a report about
potential obstruction of justice by a President, "[i]t would be difficult to conceive of a more
compelling need than that of this country for an unswervingly fair inquiry based on all the
pertinent information. "6

        The March 24 letter also claims that the Special Counsel's decision not to reach a
definitive legal conclusion about obstruction "leaves it to the Attorney General to determine
whether the conduct described in the report constitutes a crime."7 That view is fundamentally
flawed. As a coequal branch of government-indeed, as the only branch of government that is
expressly empowered by the Constitution to hold the President accountable-Congress must be
permitted to assess the President's conduct for itself. The Attorney General cannot unilaterally
make himself judge and jury. That is particularly so where the Attorney General has already
expressed the view-in arguing against a theory of obstruction in this very investigation-that
"there is no legal prohibition ...against the President's acting on a matter in which he has a
personal stake. "8

        The Attorney General's pre-confirmation memorandum on this topic also stated that "the
determination of whether the President is making decisions based on 'improper' motives or
whether he is 'faithfully' discharging his responsibilities is left to the people, through the
election process, and the Congress."9 Neither the American people nor Congress, however, can
make any such a determination without all of Special Counsel Mueller's evidence, analysis, and
findings-unfiltered and in his own words.


5
    Watkins v. United States, 354 U.S. 178, 200 n.33 (1957) (internal quotations omitted)
6
 In re Report & Rec. ofJune 5, 1972 Grand Jury Concerning Transmission ofEvidence to House of
Representatives, 370 F. Supp. 1219, 1230 (D.D.C. 1974).
7   March 24 Letter at 3.
8
  William P. Barr, Memorandum Re: Mueller's "Obstruction" Theory at 10, June 8, 2018 (emphasis omitted).
Additionally, although the Attorney General's March 24 letter states that the absence of an underlying crime bears
upon the President's intent, it is black-letter law that there need not be an underlying crime for obstruction ofjustice
to occur. See, e.g., United States v. Hopper, 177 F.3d 828, 831 (9th Cir. 1999).
9
    Id at 11.



                                                           2
             Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 7 of 13



         The Special Counsel's investigation also confirmed that Russia engaged in extensive
efforts to interfere in the 2016 presidential election, and Congress's need for that information is
no less urgent. The Special Counsel's report, according to the Attorney General, describes
"crimes committed by persons associated with the Russian government in connection with these
efforts," including "efforts to conduct computer hacking operations designed to gather and
disseminate information to influence the election."10

        These hostile acts are ongoing: The Department has indicated in at least one other case ·
that Russian influence efforts continued into the 2018 midterm elections.11 The Director of
National Intelligence likewise testified last year in regard to the 2018 midterm elections that
Russia would continue to use "persistent and disruptive cyber operations" and would target
"elections as opportunities to undermine democracy" both here and against our allies in
Europe.12 More recently, Director Coats warned that Russia and other adversaries "probably are
already looking to the 2020 U.S. election" to conduct malign influence operations and that
"Moscow may employ additional influence toolkits-such as spreading disinformation,
conducting hack-and-leak operations, or manipulating data-in a more targeted fashion to
influence U.S. policy, actions, and elections." 13 It is imperative that Congress have access to the
Special Counsel's full descriptions and evidence of these crimes and malign influence operations
that the Russian government or associated actors perpetrated against our democracy.

         Moreover, the Attorney General's March 24 letter acknowledges "multiple offers from
Russian-affiliated individuals to assist the Trump campaign." 14 The facts and circumstances
uncovered by the Special Counsel's Office surrounding these and any other overtures by foreign
actors, as well as the individuals associated with them and how they responded to such offers, are
of vital importance to Congress. The Foreign Affairs Committee, for example, requires access to
these facts as it investigates whether the foreign and financial entanglements of the President and
his associates may be improperly influencing foreign policy in ways that serve their private
interests rather than the national security of the United States. Moreover, the House Permanent
Select Committee on Intelligence must have access to the full facts as it evaluates
counterintelligence threats and risks during and since the 2016 U.S. election, and as it considers



10
     March 24 Letter at 2.
11
  See Criminal Complaint 114, United States v. Khusyaynova, No. 1: 18-mj-464 (E.D. Va. Sept. 28, 2018) (alleging
Russian national participated in a conspiracy "to interfere with U.S. political and electoral processes, including the
2018 U.S. elections").
12Patricia Zengerle and Diona Chaicu, US. 2018 Elections 'Under Attack' by Russia: US. Intelligence Chief,
Reuters, Feb. 13, 2018.
13Worldwide Threats: Hearing before the S. Select Comm. on Intelligence, 116th Cong. (Jan. 29, 2019) (Statement
of Daniel R. Coats, Director ofNational Intelligence).
14
     March 24 Letter at 2.



                                                          3
              Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 8 of 13



remedies necessary to prevent, or mitigate to the greatest extent possible, the vulnerability of
campaigns, or persons associated with them, to foreign influence or compromise operations.

         Congressional committees have conducted multiple hearings regar_ding foreign influence
operations and the security of our election systems and have proposed numerous legislative
reforms to address vrilnerabilities. 15 In an appropriations bill enacted into law last year,
Congress allocated much-needed funding to support election security initiatives. 16 It is critical to
legislation that has or will be introduced this year to understand foreign intelligence
disinformation campaigns, risks to our election infrastructure security, evolving methods of voter
targeting and suppression, and the manner in which foreign adversaries seek to exploit campaign
vulnerabilities as well as the technology industry in our elections moving forward.

        In addition, the House of Representatives' appropriations process for the next fiscal year
is already underway-including for funding any election security, cybersecurity, and offensive
or defensive counterintelligence operations needed to combat attacks during the 2020 election­
with submission deadlines scheduled for April and appropriations packages expected to reach the
House floor in June. 17 However, Congress cannot fully address the scope of these threats
(whether through appropriations or other legislation) without a thorough accounting by the
Special Counsel's Office of the attack that occurred in 2016. Indeed, it is difficult to envision
any function of Congress more important than ensuring the integrity of our democratic elections,
authorizing and appropriating funding for the relevant federal authorities, and authorizing critical
national security programs.

           2. The Application of Rule 6(e) is Limited and Does Not Bar Disclosures to Congress

        The Attorney General has indicated that the Department is reviewing the Special
Counsel's report to identify material whose disclosure may be limited by Federal Rule of
Criminal Procedure 6(e), which prohibits certain disclosures of "matter[s] occurring before the
grand jury." Iri a call with Chairman Nadler, the Attorney General suggested that redactions
made in accordance with Rule 6(e) will be substantial. But even assuming Rule 6(e) applies with
respect to disclosures to Congress, 18 the law clearly forbids the Department from making


15
   See, e.g., Secure America from Russian Interference Act, H.R. 6437, 115th Cong. (2018); Defending Elections
from Threats by Establishing Redlines Act, H.R. 4884, 115th Cong. (2018); Bot Disclosure Accountability Act,
S. 3127, 115th Cong. (2018); H.R. 5011, Election Security Act, 115th Cong. (2018); For the People Act, H.R. 1,
116th Cong (2019).
16
     Pub. L. No. 115-141, Div. E, tit. V (2018).
17See Hearings, H. Comm. on Appropriations, 116th Cong. (2019); Paul M. Krawzak, House appropriations may
start markup in April, RollCall, Mar. 19, 2019.
18
  See, e.g., In re Grand Jury Inv. of Ven-Fuel, 441 F. Supp. 1299, 1302, 1304-08 (M.D. Fla. 1977) (holding that
Congress has "an independent right" under the Constitution to obtain requested documents regardless of whether
they are subject to Rule 6(e)); In re Proceedings ofGrand Jury No. 81-1 (Miami), 669 F. Supp. 1072, 1075 (S.D.


                                                        4
               Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 9 of 13




 sweeping designations as to any evidence that happens to have been presented to a grand jury or
 was obtained through a grandjury subpoena.

           Rule 6(e) "does not 'draw a veil of secrecy ...over all matters occurring in the world
  that happen to be investigated by a grandjury."'19 "The mere fact that information has been
  presented to the grand jury does not" mean that the information is prohibited from disclosure.20
  Further, as the D.C. Circuit has made clear, the fact that evidence was obtained through a grand
 jury subpoena does not necessarily mean that it is barred from disclosure by Rule 6(e). 21 As a
  result, the Department cannot withhold documents or information simply because they were
  produced in response to a grandjury subpoena. Because a person receiving the documents
  would not know whether they were obtained through a grandjury subpoena or other means,
  "subpoenaed documents would not necessarily reveal a connection to a grandjury."22 Just last
. year, the D.C.Circuit reaffirmed this principal in Bartko v. Dep 't ofJustice, where it made clear
  that "copies of specific records provided to a federal grandjury" were not covered by Rule 6(e)
  because '"the mere fact the documents were subpoenaed fails tojustify withholding under Rule
  6(e).'" 23

        For this reason, it is clear the Department cannot withhold portions of the Special
 Counsel's report merely because they discuss information that was presented to the grandjury or
 documents that were obtained through a grand jury subpoena. Likewise, the Department cannot
 withhold underlying evidence simply because it was presented to the grandjury or obtained
 through a grand jury subpoena. That is particularly so because the Special Counsel's Office
 obtained a great deal of evidence by other means. The Special Counsel's team interviewed
 numerous witnesses on a voluntary basis and acquired voluminous records without resorting to
 grand jury subpoenas.24 Other evidence was obtained through different types of mandatory legal
 process, such as through the issuance of nearly 500 search warrants. 25 That evidence can of
 course be disclosed without implicating Rule 6(e). And because so much evidence was obtained


 Fla. 1987) (similar). But see In re Grand Jury Investigation of Uranium Indus., Misc. 78-173, 1979 WL 1661, at *4
 (D.D.C. Aug. 16, 1979). No circuit court has squarely addressed this issue.
 19
    Labow v. Dep 't ofJustice, 831 F.3d 523, 529 (D.C. Cir. 2016) (quoting Senate of the Com. ofPuerto Rico v. Dep 't
 ofJustice, 823 F.2d 574, 582 (D.C. Cir. 1987) (R.B. Ginsburg, J.)).
 20 Id.
        at 529.
 21
      Id. at 529-30.
 22   Id. at 529.
 23
      898 F.3d 51, 73 (D.C. Cir. 2018) (quoting Labow, 831 F.3d at 530).
 24
   See, e.g., Philip Rucker et al., A Mueller Mystery: How Trump Dodged a Special Counsel Interview-and a
 Subpoena Fight, WASH. POST, Mar. 28, 2019 (quoting the President's attorney, Rudolph Giuliani, who stated, "We
 allowed [the Special Counsel's office] to investigate everybody, and [the White House] turned over every document
 they were asked for: 1.4 million documents.").
 25
      March 24 Letter at I.



                                                           5
            Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 10 of 13



through these other means, the Department would have no basis to withhold materials or
descriptions of materials that it happens to have gathered by issuing grand jury subpoenas. So
long as those materials do not on their face "'reveal a connection to a grand jury,"' Rule 6(e)
does not bar their disclosure.26

        As to testimony or other grand jury materials that are genuinely subject to Rule 6(e), the
Department can and should work with the House Judiciary Committee to obtain the permission
of the district court overseeing the grand jury to make disclosures to Congress on a confidential
basis, as it has done in the past in analogous circumstances. The Department took that precise
path after the grand jury considering evidence in the Watergate affair issued a report describing
potentially criminal acts by President Nixon. The Justice Department filed briefs fully
supporting disclosure of the report to the House Judiciary Committee, and made the obvious
point that "[t]he need for the House to be able to make its profoundly important judgment on the
basis of all available information is as compelling as any that could be conceived."27
Independent Counsel Kenneth Starr likewise sought the court's authorization to disclose grand
jury material regarding President Clinton to the House ofRepresentatives.28

        The district court would have ample authority to permit disclosure of relevant materials
to Congress. As ChiefJudge Howell, the judge overseeing this grand jury, explained in a recent
opinion, "numerous courts have recognized [that] a district court retains an inherent authority to
unseal and disclose grand jury material not otherwise falling within the enumerated exceptions to
Rule 6(e). "29 Indeed, every federal court of appeals to have considered this question has reached
that conclusion. 3° Congress's need for these materials is beyond compelling, and the public
interest in Congress receiving these materials is at its height. President Trump, moreover, has




26
     Barko, 898 F.3d at 73 (quoting Labow, 831 F.3d at 529).
 Mem. for the United States on Behalf of the Grand Jury at 16, In re Report & Rec. ofJune 5, 1972 Grand Jury,
27

Misc. No. 74-21 (D.D.C. Mar. 5, 1974).
28
     See Order,In re Madison Guaranty Savings & Loan Assoc., Div. No. 94-1 (D.C. Cir. Special Div. July 7,1998).
29 Inre App. to Unseal Dockets Related to the Independent Counsel's 1998 Investigation ofPresident Clinton, 308
F. Supp. 3d 314,323 (D.D.C. 2018).
30
   Id at 323-24. See Carlson v. United States, 837 F.3d 753, 763 (7th Cir. 2016); In re Craig, 131 F.3d 99, 103 (2d
Cir. 1997); In re Pet. to Inspect & Copy Grand Jury Materials, 735 F.2d 1261,1268 (11th Cir. 1984); see also Pitch
v. United States, 915 F.3d 704,708-09 (11th Cir. 2019); Haldeman v. Sirica, 501 F.2d 714,715 (D.C. Cir. 1974)
(court was "in general agreement with" the district court's decision to release the Watergate grand jury's report to
Congress). The D.C. Circuit heard argument last fall in a case involving a historian who seeks the release of grand
jury material involving an incident that occurred in the 1950s pursuant to the court's inherent authority to release
materials otherwise covered by Rule 6(e). McKeever v. Barr, No. 17-5149. The facts of that case are obviously
distinct from those presented here. As the Department explained in its brief in McKeever, "[t]he question in this
appeal is whether . . . a district court may order the disclosure of secret grand jury records solely for reasons of
historical or academic interest."



                                                          6
            Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 11 of 13




expressed public support for the report's release.31 As such, the Department should immediately
request that these materials be released to Congress.

        The Attorney General has refused thus far to work with Congress in _that regard. At his
confirmation hearing, however, the Attorney General stated: "I ... believe it is very important
that the public and Congress be informed of the results of the special counsel's work. My goal
will be to provide as much transparency as I can consistent with the law. "32 The most efficacious
way to honor that commitment would be to join with the House Judiciary Committee in seeking
expedited disclosure of any Rule 6(e) material to Congress, and to refer any questions about the
scope of Rule 6(e)'s application to independent court review.

           3. Any Potential Claim of Executive Privilege Has Been Waived

        Although the Attorney General's March 24 letter made no mention of executive
privilege, his March 29 letter states that "there are no plans to submit the report to the White
House for a privilege review," because the President "intends to defer" to the Attorney General
on those issues. Whatever that may mean, it would be highly improper for the Department to
conceal portions of the report based on claims of executive privilege on behalf of the President.
As an initial matter, the Department's own long-standing policy is that executive privilege
"should not be invoked to conceal evidence of wrongdoing or criminality on the part of
executive officers."33

        In any event, the President and the White House have waived any claims of executive
privilege. The White House voluntarily disclosed millions of documents to the Special
Counsel's office and permitted multiple senior officials to be interviewed by the Special
Counsel's team, without asserting any type of privilege. 34 Having voluntarily disclosed this
evidence, the President cannot now seek to invoke executive privilege to block its release. As
the D.C. Circuit has held in an analogous context, regarding waiver of attorney-client privilege,
"[t]he client cannot be permitted to pick and choose among his opponents, waiving the privilege
for some and resurrecting the claim of confidentiality to obstruct others."35 Moreover, the White
House has similarly shared information and documents with numerous former White House


31
  Liam Stack, Trump Says Mueller Report Should Be Made Public: 'Let People See It,' N.Y. TIMES, Mar. 20,
2019.
32The Nomination of the Honorable William Pelham Barr to be Attorney General ofthe United States, hearing
before the S. Comm. on.the Judiciary, Jan. 15, 2019 (statement of the Hon. William Barr).
33   Robert B. Shanks, Office of Legal Counsel, Congressional Subpoenas ofDepartment ofJustice Investigative
Files, 8 Op. O.L.C. 252, 267 (1984).
 See Rucker et al., supra note 24; Michael Schmidt and Maggie Haberman, White House Counsel, Don McGahn,
34

Has Cooperated Extensively in Mueller Inquiry, N.Y. TIMES, Aug. 18, 2018 (noting that no privilege was asserted).
35
     Permian Corp. v. United States, 665 F.2d 1214, 1221 (D.C. Cir. 1981).



                                                          7
            Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 12 of 13



officials and their private counsel. 36 The D.C. Circuit has expressly held that the White House
"waive[s] its claims of privilege in regard to [] specific documents that it voluntarily reveal[s] to
third parties outside the White House."37

        Lastly, in the unlikely event that the White House has preserved privilege as to any of the
evidence underlying the Mueller report, the public interest in disclosure would still
overwhelmingly outweigh the President's interest in secrecy. The privilege pertaining to
presidential communications is not absoh1;te. Just as the Supreme Court determined in United
States v. Nixon, the public interest here in the "fair administration ofjustice" outweighs the
President's "generalized interest in confidentiality."38

           4. Ongoing Investigations, Classified Information. and Privacy and Reputational
              Interests of Third Parties Should Not Prevent Release to Congress

         The fact that certain investigations remain ongoing cannot justify the Department
withholding critical evidence from Congress that pertains to Russia's interference in our federal
elections or obstruction ofjustice by the President. Indeed, during the previous Congress, the
Department produced to congressional committees !housands of pages of highly sensitive law
enforcement and classified investigatory and deliberative records.39 Many of these were related
to this very same investigation-. which of course was open and ongoing at the time.

        Similarly, the mere presence of classified information in the Mueller.report or in
underlying evidence cannot justify withholding evidence from Congress, which is well equipped
to handle classified information and does so on a daily basis. The Department can provide any
classified materials to the appropriate committees for handling in secure facilities. It can also
permit the Intelligence Community to review the report on an expedited basis in order to share
with Congress whatever equities the Intelligence Community feels may be implicated by the
release of specific information contained in the report or any underlying materials. Additionally,
to the extent the Special Counsel's Office is in possession of underlying evidence that is
particularly sensitive, the relevant committees are in a position to work with the Department to
reach an accommodation to ensure appropriate handling as Congress has in the past on numerous
occasions. However, the Department should not be able to simply invoke the same reasons for
redacting the report from public view as a shield against disclosure to a coequal branch of
government.


36
     See, e.g., Schmidt and Haberman, supra note 34.
37
     In re Sealed Case, 121 F.3d 729, 741-42 (D.C. Cir. 1997).
38
     418 U.S. 683, 713 (1974).
39
  See, e.g., DOJ hands over new classified documents on Russia probe to Congress, Associated Press, June 23,
2018; Charlie Savage, Carter Page FISA Released by Justice Department, N.Y. TIMES, July 21, 2018



                                                           8
        Case 1:19-cv-02379-KBJ Document 1-9 Filed 08/07/19 Page 13 of 13



        Finally, the Department also should not be able to keep from Congress information
related to the "reputational interests of peripheral third parties" as referenced in the Attorney
General's March 29 letter. To the extent the Special Counsel has developed information relative
to President Trump's family members (including those employed by the White House) or his
associates, campaign employees, consultants, advisers, and others within the scope of the
investigation, that should not be withheld from Congress. It is precisely the type of information
that the relevant committees need to perform their oversight, legislative, and other
responsibilities. There is no constitutionally recognized privilege that would apply in such
instances, and there is ample precedent for provision of such information, as recently as the last
Congress.




                                                9
